Citation Nr: 0932577	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for moderately 
advanced chronic pulmonary tuberculosis, arrested on March 
11, 1955, rated 30 percent prior to November 3, 2004.  

2.  Entitlement to an increased rating for moderately 
advanced chronic pulmonary tuberculosis, arrested on March 
11, 1955, rated 60 percent beginning November 3, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The Veteran had active duty from June 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In April 2008, the Board remanded this case for further 
development.  The requested development has been completed 
and the case is now ready for final appellate consideration.  

On his VA Form 9 that was received in December 2002, the 
Veteran requested a videoconference hearing before the Board.  
However, the record reflects that he canceled his hearing 
request in November 2006, prior to the scheduled hearing.  
See 38 C.F.R. § 20.702(e) (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The evidence shows that, prior to November 3, 2004, the 
Veteran's moderately advanced chronic pulmonary tuberculosis 
was manifest by FEV-1 values of 56 percent predicted or 
greater.  

2.  The evidence shows that, beginning November 3, 2004, the 
Veteran's moderately advanced chronic pulmonary tuberculosis 
was manifest by FEV-1 values of 50 and 43 percent predicted.  

3.  Since March 2002, the reported pulmonary function test 
results have included disparate data.  The medical evidence 
indicates that the FEV-1 value most accurately represents the 
Veteran's level of functional disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 30 
percent for moderately advanced chronic pulmonary 
tuberculosis, arrested on March 11, 1955, prior to November 
3, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.96, and 4.97, Codes 6722-
6844 (2008).  

2.  The criteria are not met for a rating greater than 60 
percent for moderately advanced chronic pulmonary 
tuberculosis, arrested on March 11, 1955, beginning November 
3, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.96, and 4.97, Codes 6722-
6844 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected tuberculosis residuals 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The Veteran's pulmonary tuberculosis has been evaluated under 
the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6722 
(Ratings for Pulmonary Tuberculosis Entitled on August 19, 
1968).  Pursuant to this Code, a 20 percent evaluation is 
warranted for chronic, moderately advanced, and inactive 
pulmonary tuberculosis, following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.  A 30 percent 
evaluation is warranted for chronic, far advanced, and 
inactive pulmonary tuberculosis, following far advanced 
lesions diagnosed at any time while the disease process was 
active, minimum.  A 50 percent evaluation is warranted for 
five years, or to eleven years following the date of 
inactivity.  The maximum 100 percent is assigned for two 
years after date of arrest, inactivity, following active 
pulmonary tuberculosis, which was clinically identified 
during service or subsequently.  Otherwise, a 0 percent 
rating is warranted.  It is noted that the 50 percent, 
30 percent, and 20 percent ratings for arrested or inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities.  In this case, the 
Veteran's tuberculosis has been characterized as moderately 
advanced tuberculosis, arrested.  Nevertheless, a 30 percent 
rating has been in effect for the disability since 1966.  
Therefore, the rating for the disability is protected at that 
level.  See 38 C.F.R. § 20.951(b) (2008).  

The record reflects that the Veteran underwent a right upper 
lobectomy in treatment for his tuberculosis in 1953.  
Therefore, the provisions of Code 6844 are also applicable in 
rating residuals of the disability.  Under Code 6844, the 
disability is actually rated under the General Rating Formula 
for Restrictive Lung Diseases (in effect before and after 
October 6, 2006), which provides that FEV-1 less than 40 
percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FEVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy is assigned a 
100 percent rating.  FEV-1 of 40- to-55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit) is assigned a 60 
percent rating.  FEV-1 of 56 to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56-to-65- 
percent predicted is assigned a 30 percent rating.  

The regulations also provide that, when the results of 
different pulmonary function tests (PFTs) (FEV-1, FVC, etc.) 
are disparate, the test result that the examiner states most 
accurately reflects the level of disability should be used 
for evaluation.  38 C.F.R. § 4.96(d)(6).  

The Veteran filed his claim for an increased rating in March 
2001.  Following the Board's April 2008 remand, a rating 
decision in July 2009 increased the rating for his 
tuberculosis residuals to 60 percent, effective from November 
3, 2004.  

During the course of the Veteran's appeal, he has been 
afforded three VA compensation examinations.  In addition, he 
has submitted the report of a private examination in March 
2002.  Each of the examinations included the results of PFTs.  

The examiners each generally noted the Veteran's complaint of 
progressive shortness of breath with minimal activity, 
including taking a shower and other activities of daily 
living.  None of the examiners reported any pertinent 
abnormal clinical findings, however.  PFTs on the various 
examinations included the following data:

					Percent predicted
		May 2001	March 2002	November 2004	June 2005
FEV-1		56 		68 		50 			43 
FEV-1/FVC 	76 		90 		93 			95 
DLCO 	-		-		-			48 

Following the Board's April 2008 remand, the claims file was 
referred to a VA examiner to obtain an opinion pursuant 
38 C.F.R. § 4.96(d)(6), because, beginning in March 2002, the 
reported values for the FEV-1 and the FEV-1/FVC were very 
disparate.  In May 2009, a VA physician wrote that, of all 
the PFT values in question, the FEV-1 value most accurately 
represents the Veteran's level of functional disability.  

First, the Board notes that the Veteran's representative 
argued in August 2009 that the June 2005 VA compensation 
examination is too old to adequately evaluate the current 
degree of impairment due to the service-connected disability 
and that, therefore, another examination should be scheduled.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
this regard, the representative also pointed to the 
progressively decreasing FEV-1 values reported on the 
examinations that are of record.  Despite the PFT data 
identified by the representative, the Veteran has not 
reported any increase in symptomatology or functional 
impairment since the June 2005 examination.  More 
importantly, however, the record reflects that the Veteran 
either canceled or did not report for VA compensation 
examinations that were scheduled in September 2008 and 
February 2009, pursuant to the Board's remand.  The Board 
recognizes that the record indicates that he may have been 
unable to attend the September 2008 examination for medical 
reasons.  Nevertheless, in light of the above facts, the 
Board finds that a further examination is not needed and 
should not be scheduled unless the Veteran indicates a 
willingness and ability to report for such an examination.  

Applying the FEV-1 data that were reported on the several 
examinations during the course of the Veteran's appeal, the 
Board finds that the data obtained prior to the November 3, 
2004, VA compensation examination fall within the criteria 
for a 30 percent rating.  Further, the FEV-1 data that were 
reported on the November 2004 and June 2005 examinations fall 
within the criteria for a 60 percent rating under the General 
Rating Formula for Restrictive Lung Diseases.  Thus, the 
Board finds that the criteria are not met for a rating 
greater than 30 percent prior to November 3, 2004.  Moreover, 
the criteria are also not met for a rating greater than 
60 percent beginning November 3, 2004.  As noted above, a 
60 percent rating was assigned for the disability beginning 
November 3, 2004.  Therefore, no higher rating is warranted 
for the residuals of the Veteran's service-connected 
tuberculosis at any time during the appeal period.  

In reaching this decision, the Board has considered 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's service-connected tuberculosis 
residuals have caused marked interference with employment or 
his daily activities beyond that contemplated by the schedule 
for rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  In the absence of 
such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

For all the foregoing reasons, the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of an April 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in September 2001.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Also, in January 2007, the Appeals Management 
Center notified the Veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and appeal.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the Veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claim for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue and the effect such worsening has on 
his employment and daily life.  Moreover, the June 2005 VA 
compensation examiner specifically discussed the effects of 
the disability in question on the Veteran's daily activities.  
Thus, the Board concludes that the Veteran, in this instance, 
was not prejudiced by the lack of specific notice required by 
Vazquez-Flores prior to adverse decisions that are the 
subject of this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded three VA compensation examinations, 
and private treatment records covering the entire period of 
the appeal have been received.  No further development action 
is necessary.  


ORDER

An increased rating for moderately advanced chronic pulmonary 
tuberculosis, arrested on March 11, 1955, rated 30 percent 
prior to November 3, 2004, is denied.  

An increased rating for moderately advanced chronic pulmonary 
tuberculosis, arrested on March 11, 1955, rated 60 percent 
beginning November 3, 2004, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


